Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
Two sheets for formal drawings were filed September 15, 2021 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   

Claim Objections
The claims are objected to for the following reasons(s):
Regarding claim 16, “the fluoropolymer” in line 1 does not have sufficient antecedent basis since claim 11 does not recite any fluoropolymer.  For the purposes of examination, “the fluoropolymer comprises” will be examined as “the cladding comprises a fluoropolymer which comprises.”
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (5,420,959).
Regarding claims 1 and 11, Walker discloses an optical light guide (8 in Fig. 1A), comprising a core (10) including a fluorescent material (see abstract) and a cladding layer (12) surrounding the core, wherein the fluorescent material is in a content of greater than 0.5 wt.% for a total weight of the core (column 6, lines 28-42), wherein the optical light guide comprises a refractive index difference between the core and the cladding layer, wherein an absolute value of the difference is at least 0.1 (column 3, lines 19-23).
Regarding claims 4 and 8, Walker discloses the fluorescent material is in a content of between 0.6 wt.% and 1.4 wt.% for a total weight of the core in column 6, lines 28-42.
Regarding claim 5, Walker discloses the optical light guide has at least one dimension of height, width, or diameter that is less than 40 microns in column 9, lines 1-4.
Regarding claims 13-15, Walker discloses the core has a refractive index of at least 1.45 (column 4, lines 56-64), the cladding layer has a refractive index less than the refractive index of the core, wherein the cladding layer has a refractive index of at most 1.40 (column 3, lines 19-23 discloses the refractive index of the cladding being less than that of the core by a difference of 0.1 or more; therefore if the refractive index of the core was 1.45, the refractive index of the cladding could not be more than 1.40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6, 7, 9, 10, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (5,420,959).
Regarding claims 2, 3 and 12, Walker discloses the core and claddings comprising polymer materials in the abstract.  Walker teaches the claimed invention except for the specific material of the core and the cladding.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the core and cladding from the claimed materials to provide desired chemical and mechanical properties, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 6, Walker teaches the claimed invention except for specifically stating the power emission.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed emission in order to produce higher output, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Walker teaches the claimed invention except for the fluorescent material comprises a wavelength shifting material.  However, wavelength shifting material are ubiquitous in the art of optical devices and as such, one of ordinary skill in the art at the time the invention was made would have found it obvious to use a wavelength shifting material for the purpose of outputting different colors and providing a wider visual range.
Regarding claim 9, Walker teaches the claimed invention except for specifically stating the thickness.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Walker teaches the claimed invention except for the specific fluorescent material.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to use any of the claimed fluorescent materials in order to impart the desired fluorescent properties, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 16, Walker teaches the claimed invention except for the cladding comprising a fluoropolymer.  However, fluoropolymer claddings are ubiquitous in the art of optical devices and as such, one of ordinary skill in the art at the time the invention was made would have found it obvious to use a fluoropolymer comprising the claimed materials in order to provide desired chemical and mechanical properties and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 17, Walker teaches the claimed invention except for specifically stating the light trapping efficiency.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed light trapping efficiency in order to retain a larger amount of light, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (5,420,959) in view of Phillips (5,881,196).
Regarding claims 18-20, Walker teaches the claimed invention except for fixing the optical lightguide in an anti-counterfeiting paper.  Phillips discloses a security document such as an anti-counterfeiting paper (108 in Fig. 7) wherein an optical light guide (106) is embedded within, having a light-exiting end aligned with an edge of the security document, and a radiation-receiving end aligned with an opposite edge of the security document in Fig. 7 and column 7, lines 36-50.  Since both inventions relate to optical waveguides, one of ordinary skill in the art at the time of the invention would have found it obvious to embed a light guide within an anti-counterfeiting paper as disclosed by Phillips using the light guide of Walker for the purpose of providing efficient verification of the paper or document without requiring specialized machinery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.


Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        June 16, 2022